J-A25024-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DEBRA K. CHILLAS, LORI A.                 :    IN THE SUPERIOR COURT OF
 MCNAUGHTON AND MICHELE S.                 :         PENNSYLVANIA
 ACHEY                                     :
                                           :
                                           :
              v.                           :
                                           :
                                           :
 MICHAEL B. REEDY                          :    No. 548 MDA 2019
                                           :
                    Appellant              :

               Appeal from the Order Entered March 13, 2019
  In the Court of Common Pleas of Lebanon County Civil Division at No(s):
                                2015-01290


BEFORE: STABILE, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                     FILED OCTOBER 15, 2020

      Michael B. Reedy (“Reedy”) appeals from the order granting declaratory

judgment in favor of Debra K. Chillas, Lori A. McNaughton, and Michele S.

Achey’s (collectively, “Sisters”). We affirm.

      The parties to this action are siblings. Their parents, Marlin and Guianna

Reedy (“Father” and ”Mother,” respectively), owned 120 acres of land in

Newmanstown, Pennsylvania (“the Property”). The Property included two

houses and approximately 45 acres of tillable farmland.

      In March 2010, Father executed a trust agreement (the “Trust

Agreement”) creating the Pine Hill Farms Trust (the “Trust”). Under the Trust

Agreement, Mother and Father transferred their interest in the Property into

the Trust, with Father, Mother, and Reedy serving as Trustees. The Trust

Agreement provided that upon Father’s death, the Sisters would become
J-A25024-19



additional Trustees, and Mother would continue to live on the Property with

the Trust providing for her expenses. Upon Mother’s death, the Trust would

be divided into equal shares among Reedy and the Sisters. The Trust

Agreement further stipulated that the Property was subject to a lease

agreement (the “Lease Agreement”), described more fully below, between

Father, Mother, and Reedy. The Sisters did not take part in the creation,

negotiation, or execution of either the Trust Agreement or the Lease

Agreement.

      Father, Mother, and Reedy then entered into the Lease Agreement, with

Father and Mother as landlords and Reedy as tenant. The Lease Agreement

provided Reedy the right during its term to farm and reside on the Property.

The term of the Lease Agreement was to continue until one of three conditions

occurred: (1) Reedy failed to use the Property for farming directly or indirectly

for one year; (2) Reedy died; or (3) 29 years passed. The Lease Agreement

did not require Reedy to pay rent. It also provided that Father and Mother

would continue to reside in the main house on the property, but upon their

deaths, Reedy could then collect any rents from sub-letting either the house

they occupied or the house he lived in.

      The Lease Agreement further specified that, during Father’s lifetime, he

would be responsible for the payment of the costs and expenses associated

with the Property, including real estate taxes, assessments, insurance,

utilities, maintenance, and repairs. However, upon Father’s death, Reedy

would assume responsibility for the cost of maintenance and ordinary repairs

                                      -2-
J-A25024-19



to the Property, while the landlord, as defined in the Lease Agreement, would

remain   liable   for   real   estate   taxes,   assessments,   insurance,   capital

improvements, and extraordinary repairs.

      The Lease Agreement further provided that the lease would be assumed

by the Trustees of the Trust Agreement upon the death of the surviving

parent. Specifically, the Lease Agreement stated:

         This Lease shall not be assignable but will be assumed by
         the Trustees of the Pine Street Trust upon the death of the
         surviving Landlord. Upon such assumption said Trustees
         shall become the Landlord and shall have all of the rights,
         duties and responsibilities as if the original Landlord herein.

Lease Agreement, at para. 14(f). Thus, the Trustees, which included Reedy

and the Sisters, would assume the role of landlords of the Property upon the

death of the surviving parent.

      In October 2014, following the deaths of Father and Mother and in

accordance with the Trust Agreement, the Property, subject to the Lease

Agreement, was distributed to the Sisters and Reedy in fee simple as tenants

in common, with each receiving an equal share. As a result, the Sisters and

Reedy became successor landlords of the Property, and thus became liable for

real estate taxes, assessments, insurance, capital improvements, and

extraordinary repairs on the Property. Under the Lease Agreement, the

Sisters, as successor landlords, are not entitled to any rents or other profits

from the Property.




                                         -3-
J-A25024-19



      The Sisters filed this suit in July 2015, seeking a declaration that the

Lease Agreement is void due to, inter alia, unconscionability and lack of

consideration. Reedy later moved for summary judgment in March 2017, and

the trial court denied the motion. The court ultimately held a hearing and

granted declaratory judgment in favor of the Sisters, in March 2019, and

declared the Lease Agreement unconscionable and lacking consideration. This

timely appeal followed. Reedy has raised the following issues for our review:

         1. Whether the Lower Court erred as a matter of law in
            declaring  the      Lease    Agreement      invalid    and
            unenforceable, including based on [the Sisters’] claims of
            unconscionability, lack of consideration, and illusory[?]

         2. Whether the Lower Court erred in denying Mr. Reedy’s
            Motion for Summary Judgment because there is no
            material issue of fact or law whether there is no merit to
            [the Sisters’] claims that the terms of the [L]ease
            [A]greement are unconscionable, illusory, lacking
            consideration; and impose an unreasonable restraint on
            alienation of the [P]roperty[?]

         3. Whether the Lower Court erred when it did not rule/opine
            on Mr. Reedy’s affirmative defense of laches in his Motion
            for Summary Judgment[?]

Reedy’s Br. at 6 (suggested answers omitted).

      “In reviewing a declaratory judgment action, we are limited to

determining whether the trial court clearly abused its discretion or committed

an error of law.” Murphy v. Martini, 884 A.2d 262, 265 (Pa.Super. 2005)

(quoting Bianchi v. Bianchi, 859 A.2d 511, 515 (Pa.Super. 2004)). “[W]e

will review the decision of the lower court as we would a decree in equity and

set aside the factual conclusions of that court only where they are not


                                     -4-
J-A25024-19



supported by adequate evidence.” Id. (quoting White v. Keystone Ins. Co.,

775 A.2d 812, 813 (Pa.Super. 2001)). However, the application of the law is

always subject to our review. Id.

      Reedy first contends that the trial court erred in declaring the Lease

Agreement invalid and unenforceable based on the Sisters’ claims of

unconscionability and lack of consideration. Reedy argues that the Lease

Agreement was freely entered into between Father, Mother, and Reedy and

that there was no evidence that Father, Mother, and Reedy were on unequal

ground or not competent at the time that the Lease Agreement was executed.

Reedy’s Br. at 15, 21-22. Reedy further contends that the Sisters voluntarily

accepted ownership of the Property with full knowledge of the Lease

Agreement and that their ownership of the Property would be subject to the

Lease Agreement. Id. at 22. Reedy cites to Section 250.104 of Pennsylvania’s

Landlord-Tenant Act, which states that “[a]ny person who acquires title to real

property by descent or purchase shall be liable to the same duties and shall

have the same rights, powers and remedies in relation to the property as the

person from whom title was acquired.” 68 P.S. § 250.104. According to Reedy,

since the Sisters acquired the Property (that was subject to the Lease

Agreement) through descent, they are bound by the terms of the Lease

Agreement pursuant to 68 P.S. § 250.104. Reedy’s Br. at 17.

      Further, Reedy asserts that there was adequate consideration in the

Lease Agreement, namely that each party committed itself to do something -

Reedy was to continue to farm the Property and Father and Mother, among

                                     -5-
J-A25024-19



other things, bore the responsibility for certain expenses of the Property. Id.

at 25. Reedy asserts that upon the death of his parents and his Sisters’

acceptance of ownership of the Property, he and his Sisters became the

landlords under the Lease Agreement. Id. at 28. Reedy argues that his

obligations under the Lease Agreement are not optional – if he does not

continue to farm the Property, he is in breach of the Lease Agreement. Id.

Therefore, according to Reedy, the Lease Agreement is not lacking in

consideration. Id.

      Conversely,    the   Sisters   contend   that   the   Lease   Agreement   is

procedurally unconscionable because they had no input in the formation of the

Lease Agreement. Sisters’ Br. at 11. The Sisters maintain that the Lease

Agreement was entered into without them having any meaningful choice,

since they had no part in its creation, negotiation, or execution, as the Lease

Agreement was between Reedy, Father and Mother. Id. at 7. The Sisters

assert that they did not assent to any of the contract terms; rather, the Trust

and Lease Agreements, by operation of law, placed the Sisters in the position

of landlords. Id. at 9-10.

      The Sisters further argue that Lease Agreement is substantively

unconscionable because the terms of the Lease Agreement grossly favor

Reedy. Id. at 10. Specifically, the Sisters contend that the Lease Agreement

allows Reedy to live on the Property for free while the Sisters are responsible

for 75% of the taxes and undefined capital improvements. Id. The Sisters

state that they unreasonably receive no benefit while they subsidize Reedy’s

                                       -6-
J-A25024-19



farming of the land. Id. Therefore, according to the Sisters, the Lease

Agreement is unconscionable because it gives Reedy as tenant the ability to

farm the Property for 29 years without paying rent while the Sisters must bear

significant expenses. Id. at 7.

      The Sisters also assert that contrary to Reedy’s contention, they did not

choose to dissolve the Trust and accept the terms of the Lease Agreement.

Rather, according to the Sisters, the ownership of the Property as it exists

today occurred as a matter of law. Id. at 14. The Sisters argue that they had

no negotiating power at all and that this lack of negotiation power equates to

the Lease Agreement lacking consideration. Id. at 14-15.

      A lease is a contract and must be interpreted according to the principles

of contract law. Stein Revocable Trust v. Gen. Felt Indus., Inc., 749 A.2d

978, 980 (Pa.Super. 2000). “The fundamental rule in interpreting the meaning

of a contract is to ascertain and give effect to the intent of the contracting

parties.” Murphy v. Duquesne Univ. of the Holy Ghost, 777 A.2d 418, 429

(Pa. 2001). “The intent of the parties to a written agreement is to be regarded

as being embodied in the writing itself.” Id. Further, we “do not assume that

a contract’s language was chosen carelessly, nor do [we] assume that the

parties were ignorant of the meaning of the language they employed.” Id.

      The doctrine of unconscionability “has generally been recognized to

include an absence of meaningful choice on the part of one of the parties

together with contract terms which are unreasonably favorable to the other

party.” Cardinal v. Kindred Healthcare, Inc., 155 A.3d 46, 53 (Pa.Super.

                                     -7-
J-A25024-19



2017) (quoting MacPherson v. Magee Mem. Hosp. for Convalescence,

128 A.3d 1209, 1221 (Pa.Super. 2015) (en banc)). The first element – lack of

meaningful choice – has become known as procedural unconscionability, while

the unreasonableness prong is called substantive unconscionability. Salley v.

Option One Mortg. Corp., 925 A.2d 115, 119 (Pa. 2007). Whether a contract

is unconscionable is a question of law for the court. Id. at 120. Our standard

of review is de novo, and our scope of review is plenary. Thibodeau v.

Comcast Corp., 912 A.2d 874, 886 (Pa.Super. 2006).

      Instantly, the trial court found that the Lease Agreement was

procedurally and substantively unconscionable because the terms of the Lease

Agreement were starkly unfavorable to the Sisters, and the Sisters had no

participation in the negotiation or execution of the Lease Agreement. Trial Ct.

Op., 3/13/19, at 18. The court determined that the Sisters only became aware

of the Lease Agreement after Father’s death. Id. The trial court recognized

that Father, Mother, and Reedy were the only parties named in the Lease

Agreement. Id. at 19. The court, however, also determined that the plain

language of the Lease Agreement anticipated the Sisters’ interests as future

landlords of the Property. Id. The trial court concluded that the Sisters clearly

had an interest at the time that the Lease Agreement was negotiated, but had

no meaningful choice as to the terms of the Lease Agreement. Id.

      Further, the court found that under the Lease Agreement, Reedy is not

obligated to pay rent and any rent collected upon subletting the Property is

retained by Reedy. The Sisters are not entitled to any rent even though they

                                      -8-
J-A25024-19



are landlords of the Property and are responsible, in part, for the expenses.

Id. at 24. The trial court considered the testimony of Thomas I. Siegel, who

was qualified as an expert in accounting and farming. Mr. Siegel testified that

the Lease Agreement was unusual in that it did not provide for a source of

income, and stated that he had never seen any type of lease that failed to

provide some income and obligated the landlord to only pay expenses. Id. at

9, citing N.T., 1/29/18, at 42. Mr. Siegel stated that the economic impact of

the Lease Agreement is that the landlord is burdened with paying expenses

with no offset for income so it is a detriment to value. Id. Accordingly, the

trial court concluded that the Lease Agreement was unconscionable and

therefore, unenforceable. Id. at 24.

      We   agree   with   the   trial   court   that   the   Lease   Agreement   is

unconscionable. It was undisputed that the Sisters had no involvement in the

formation or execution of the Lease Agreement. As such, they had no

meaningful choice regarding its terms. Rather, they merely acquired the

Property and became subject to the lease terms by operation of law. As the

plain language of the Lease Agreement clearly states, the Sisters assumed the

lease and they became landlords of the Property after the death of their

surviving parent. Although they were not original parties to the Lease

Agreement, they became subject to the Lease Agreement when they were

placed into the position of landlords of the Property, without having any input

in the Lease Agreement’s formation or terms.




                                        -9-
J-A25024-19



      As a result, the Sisters must pay 75% of enumerated expenses – real

estate   taxes,    assessments,   insurance,    capital   improvements,     and

extraordinary repairs – and receive no immediate benefit, while Reedy

continues to live on the Property without paying rent and with sole entitlement

to proceeds from the farm and any subleases. Respectfully, we believe that

the Dissent’s contention that the Sisters could avoid this situation by

disclaiming their interest in the property supports our conclusion. The

Dissent’s position would put Sisters to a choice: either they accept the

property with responsibility for enumerated expenses and subject to Reedy’s

possession of it, while receiving no income from Reedy’s leasehold and having

no possession of the property for years to come, or they disclaim their entire

interest in the property and in so doing, forgo their inheritance. This is a

Hobson’s choice.

      Since the terms of the Lease Agreement were starkly unfavorable to the

Sisters and the Sisters had no meaningful choice regarding the acceptance of

its provisions, the trial court did not err in finding the Lease Agreement

unconscionable. Since we affirm the finding of unconscionability, we do not

address the issue of consideration.

      Reedy next contends that the trial court erred in denying his motion for

summary judgment because “there [was] no material issue of fact or law

whether there is no merit to [the Sisters’] claims that the terms of the [L]ease

[A]greement are unconscionable, illusory, lacking consideration; and impose

an unreasonable restraint on alienation of the [P]roperty.” Reedy’s Br. at 6.

                                      - 10 -
J-A25024-19



Reedy acknowledges that much of his argument relevant to this issue was

previously set forth in his first issue raised on appeal. Id. at 29. In denying

Reedy’s motion for summary judgment, the trial court found that there were

genuine issues of material fact as to the enforceability of the terms of the

Lease Agreement based on the state of record at that time. Trial Ct. Op.,

7/13/17, at 10. The court further found that the terms of the Lease Agreement

were unclear as to the partition of obligations between the parties. Id.

Therefore, the trial court denied Reedy’s motion for summary judgment. Id.

      Summary judgment is proper where there are no genuine issues of

material fact and the moving party is entitled to judgment as a matter of law.

Nicolaou v. Martin, 195 A.3d 880, 891 (Pa. 2018) (citing Pa.R.C.P.

1035.2(1)). “When considering a motion for summary judgment, the trial

court must take all facts of record and reasonable inferences therefrom in a

light most favorable to the non-moving party and must resolve all doubts as

to the existence of a genuine issue of material fact against the moving party.”

Id. “Only when the facts are so clear that reasonable minds could not differ

can a trial court properly enter summary judgment.” Straw v. Fair, 187 A.3d

966, 982 (Pa.Super. 2018) (citation omitted).

      Here, the motion for summary judgment was filed almost one year

before the evidentiary hearing. We agree with the trial court that, at that time,

there were genuine issues of material fact precluding the entry of summary

judgment, including disputes regarding the terms of the Lease Agreement

(such as the parties’ responsibilities for the expenses). Therefore, summary

                                     - 11 -
J-A25024-19



judgment would have been inappropriate at that time, and the trial court did

not err in denying Reedy’s motion for summary judgment.

      Finally, Reedy contends that the trial court erred when it failed to rule

on his affirmative defense of laches in his motion for summary judgment.

Reedy asserts that the Sisters were fully aware of the terms of the Lease

Agreement while the Trust was still in effect and they knew of the obligations

associated with ownership of the Property. Reedy’s Br. at 39. Reedy maintains

that the Sisters agreed to accept ownership of the Property knowing their

obligations and are simply unhappy with the Lease Agreement. Id. at 39-40.

      The Sisters counter that they were not aware of the terms of the Lease

Agreement until the death of Father in November 2010 and they were not

bound to the Lease Agreement until October 2014 when Mother died. Sisters’

Br. at 15. The Sisters further argue that Reedy has not shown any prejudice

to him resulting from the Sisters’ alleged failure to bring the lawsuit at an

earlier time. Id. at 16.

      “The doctrine of laches is an equitable bar to the prosecution of stale

claims[.]” Fulton v. Fulton, 106 A.3d 127, 131 (Pa.Super. 2014). Laches

bars relief when the complaining party delays in bringing a claim, to the

prejudice of another. Id. Reedy has not asserted any claim of that he was

prejudiced by any delay by the Sisters in bringing their claims. Accordingly,

this issue is without merit.

      Order affirmed.

Judge Musmanno joins the Memorandum.

                                    - 12 -
J-A25024-19



Judge Stabile files a Dissenting Memorandum Statement.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                                 - 13 -